Citation Nr: 1126430	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-39 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of a fracture of the right 5th metacarpal, with right hand strain and peripheral neuropathy.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, inter alia, granted the Veteran's July 2004 claim for entitlement to service connection for a right hand metacarpal fracture.  In a June 2008 rating decision, the RO in Atlanta, Georgia, increased the Veteran's rating for his service-connected residuals of a fracture of the right 5th metacarpal, with right hand strain and peripheral neuropathy, from noncompensable to 10 percent disabling, effective as of the July 2004 original date of claim.  As this rating does not represent the highest possible benefit, this issue has remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his December 2006 substantive appeal and his May 2007 notice of disagreement, the Veteran requested a hearing at the RO.  However, in August 2007, the Veteran cancelled his hearing.  38 C.F.R. § 20.704(e) (2010).  Subsequently, the Veteran again requested a hearing at the RO in his February 2008 and May 2009 substantive appeals.  However, the Veteran also indicated in his May 2009 substantive appeal that he was unable to afford transportation to the RO for his hearing.  The RO sent the Veteran two letters, in July 2009 and in August 2009, advising him of the date of his hearing.  Nonetheless, the Veteran failed to appear at his hearing.  The appellant has neither given good cause for his failure to appear, nor asked that the hearing be rescheduled; therefore, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2010).  Regrettably, inability to afford transportation does not constitute good cause for failure to appear; applicable regulations note that the Government may not assume any expense incurred by the appellant for attending the hearing.  38 C.F.R. § 20.702(b) (2010).

In February 2010, the Board disposed of other issues on appeal and remanded the issue as listed on the title page of this decision to the RO for additional development.  The case has been returned to the Board for further appellate consideration.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record-including a September 2010 VA psychiatrist's finding that the Veteran has PTSD from experiences while in the military in Korea, and the recent addition of 38 C.F.R. § 3.304(f)(3)-but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's right hand disability is characterized by a strain with mild peripheral neuropathy of the right 5th metacarpal.

2.  The Veteran's right hand disability is not characterized by degenerative arthritis established by X-ray findings.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a fracture of the right 5th metacarpal, with right hand strain and peripheral neuropathy, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7; 38 C.F.R. § 4.71a, Diagnostic Code 5230; 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated January 2005 and April 2010, provided to the Veteran before the June 2005 rating decision and the May 2011 supplemental statement of the case, respectively, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, since they informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letters also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

The issue on appeal stems from initial rating assignments.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that an appellant's filing of a notice of disagreement (NOD) regarding an initial disability rating or effective date, such as the case here, does not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Indeed, the Court has determined that to hold that 38 U.S.C.A. § 5103(a) continues to apply after a disability rating or an effective date has been determined would essentially render 38 U.S.C.A. §§ 7105(d) and 5103A and their implementing regulations insignificant and superfluous, thus disturbing the statutory scheme.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Court most recently clarified in Goodwin v. Peake, 22 Vet. App. 128, 137 (2008), that where a service connection claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream initial rating and effective date elements.  The Court added that its decision was consistent with its prior decisions in Dingess.  In this regard, the Court emphasized its holding in Dingess that "once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  Thereafter, once an NOD has been filed, only the notice requirements for rating decisions and statements of the case (SOCs) described within 38 U.S.C.A. §§ 5104 and 7105 control as to further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements ...."  Id.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board, in February 2010, instructed the AOJ to request additional information including treatment records for the Veteran's service-connected residuals of a fracture of the right 5th metacarpal, with right hand strain and peripheral neuropathy, as well as all medical records of treatment for that disability since the last records then on file, dated September 2007; and to provide the Veteran with a new VA examination to determine the severity of his service-connected residuals of a fracture of the right 5th metacarpal, with right hand strain and peripheral neuropathy.

The Board finds that the AOJ has complied with those instructions.  It sent the Veteran a request for additional information pertinent to his claim in April 2010, and obtained additional VA treatment records since September 2007.  The AOJ also scheduled the Veteran for a VA examination in June 2010, at which he failed to appear.

With respect to VA's duty to assist, the RO obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service personnel records, service treatment records, and VA treatment records have been obtained.

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability.  Absent any evidence showing that the Veteran is in receipt of said benefits for his claimed disorder, VA need not attempt to obtain his SSA records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

Since the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson, supra.

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

Analysis:  Initial Disability Rating for Residuals of a Fracture of the Right 5th Metacarpal, with Right Hand Strain and Peripheral Neuropathy

The Board notes as an initial matter that the Veteran reported at his April 2005 and September 2007 VA examinations that his right hand is his dominant (major) hand.

Any limitation of motion of the little finger of the major hand is rated as noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5230.

The RO assigned a 10 percent disability rating in a June 2008 rating decision pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8516 based on incomplete paralysis of the finger and wrist movements, which was mild.  Diagnostic Code 8516 applies in cases of paralysis of the ulnar nerve.

VA provided the Veteran with an examination of his right hand in April 2005.  The examiner, a physician, noted that the Veteran reported having sharp pains in his hands, an inability to grip well, and numbness and cramping in his hands.  He noted that the condition did not result in any lost time from work.  On examination, the Veteran was able to tie his shoes, fasten his buttons, and pick up and tear paper without difficulty.  His right hand strength was within normal limits.  The examiner further found that an x-ray of his right hand revealed an old healed fracture of the base of the 5th metacarpal bone.

VA provided the Veteran with a second examination of his right hand in September 2007.  The examiner, a physician who is board certified in neuromusculoskeletal medicine, noted that the Veteran reported that he had sustained his right 5th finger injury in service when he was hit by an ax handle.  The Veteran further reported having aching and sharp pain and swelling in his right hand, and difficulty with gripping and prolonged use.  The Veteran noted that he has not had surgery nor been hospitalized for his right finger disability.  On examination, the Veteran was able to tie his shoes, fasten his buttons, and pick up and tear paper without difficulty.  The Veteran's right 5th finger had range of motion as follows: distal interphalangeal (DIP) flexion to 70 degrees, proximal interphalangeal (PIP) flexion to 110 degrees, and metacarpal phalangeal (MP) flexion to 90 degrees, all with no additional limitation due to pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Additionally, the examiner found that the Veteran had decreased interossei muscle strength between the 4th and 5th fingers of 4/5; swelling of the right 5th mid metacarpal; and decreased light touch, pinprick and vibration of the right 5th metacarpal.  The examiner found that x-ray findings for the right hand were within normal limits.  The examiner diagnosed the Veteran with a right hand strain with peripheral neuropathy of the right 5th metacarpal, secondary to trauma, based on subjective pain, weakness and abnormal sensation, and objectively positive clinical and normal x-ray findings.

In June 2010, the Veteran told a VA nurse practitioner that he had chronic right hand pain and swelling, as well as numb fingers.  The VA clinician observed mild right hand swelling and no erythemia.  The Veteran was able to make a fist and extend all digits fully, and his hand was nontender.  The VA clinician attributed the mild swelling to edema, for which the Veteran is not in receipt of service connection.

In light of the more than 2 years and 4 months since his last VA examination, the Board remanded the claim in February 2010 for a new examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  However, later in June 2010, the Veteran failed to appear at his scheduled examination. When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b); Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).

The Board finds sufficient evidence in the claims file to suggest that the Veteran was notified of his examination, including a June 2010 letter informing the Veteran that he would be scheduled for an examination, and a June 2010 record showing that the Veteran failed to report for his scheduled examination.  Moreover, there is no record that any scheduling letter was returned to VA due to an incorrect address.  Principles of administrative regularity dictate a presumption that Government officials have properly fulfilled their official duties.  Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).

The Board observes that the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Under VA regulations, it is incumbent upon the Veteran to submit to a VA examination if he is applying for, or in receipt of, VA compensation or pension benefits.  Dusek v. Derwinski, 2 Vet. App. 519 (1992).  He must be prepared to meet his obligations by cooperating with VA efforts to provide an adequate medical examination.  Olson v. Principi, 3 Vet. App. 480 (1992).  Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.326(a).

The Board finds that the evidence of record supports a continuance of the 10 percent rating for the entire appellate period under 38 C.F.R. § 4.124a, Diagnostic Code 8516, based on peripheral neuropathy of the right 5th metacarpal, as diagnosed by the September 2007 VA examiner.  A determination that the disability is akin to mild incomplete paralysis is based on the clinician's determinations that the Veteran was able to tie his shoes, fasten his buttons, and pick up and tear paper without difficulty.  Consequently, a higher rating for moderate, severe, or complete paralysis is not for application.

Additional, VA outpatient treatment in June 2010, shows symptomatology of mild swelling due to edema and complaints of pain.  There was no evidence of moderate paralysis, warranting an increased disability rating.  

Additionally, a compensable schedular rating is not for application based on Diagnostic Code 5230, because any limitation of motion of the little finger of the major hand is rated as noncompensable under that Diagnostic Code.  38 C.F.R. § 4.71a.

The Board further finds that a separate rating for arthritis under Diagnostic Codes 5003 or 5010 is not for application because the evidence of record does not include a diagnosis of degenerative arthritis established by X-ray findings.  38 C.F.R. § 4.71a.

Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca, 8 Vet. App. 202 (1995).  Even with consideration of pain on movement, the Veteran's service-connected disorder does not fall within the criteria warranting a higher evaluation than described above.

In reaching these determinations, the Board has considered whether, under Fenderson, a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. 119.  There is no evidence that the Veteran's right 5th metacarpal and right hand disability has been persistently more severe than the extent of disability contemplated under the assigned rating at any time during the period of this initial evaluation.  Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

The Board has also considered the issue of whether the Veteran's right 5th metacarpal and right hand disability, standing alone, presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.  First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  

However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  

In this case, because the rating criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate.



ORDER

An initial disability rating in excess of 10 percent for residuals of a fracture of the right 5th metacarpal, with right hand strain and peripheral neuropathy is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


